DUCKER, JUDGE:
The facts as stipulated by claimant, James M. Duffy, of Greenland Circle, South Charleston, West Virginia, and respondent are that on November 29th, 1973 the claimant was driving his automobile in an easterly direction on old U. S. Route 60 in South Charleston, West Virginia, a short distance east of the junction of Jefferson Road, when the front end of his car fell into a hole in the travelled portion of the road, damaging one tire and the wheel rim. The stipulation admits that the claimant was driving at a lawful rate of speed and at that speed he could not see the hole in time to avoid striking it; and furthermore there were no warning signs to warn motorists of the defective condition of the street. Claimant claims damages in the amount of $50.00, but the parties agreed that the sum of $25.00 is the reasonable cost of repairs. Accordingly, we award the claimant the sum of $25.00.
Award of $25.00.